Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-14 are pending and presented for examination on the merit.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2011-0001295 to Hong (cited by Applicant, machine translation provided for citation).
In consideration of the claim limitations containing the languages “configured to”, the corresponding parts in the prior arts are either configured to perform the recited functions, or capable of performing the recited functions, or both.
Regarding claim 1, Hong teaches a cell stacking apparatus 100 for a secondary battery, the apparatus comprising: 
a grip part including clamping member 52 of moving unit 51 configured to hold and move an electrode-separator assembly having a plurality of positive electrode plates and a plurality of negative electrode plates, wherein each of the plurality of positive electrode plates and each of the plurality of negative electrode plates are respectively bonded to opposing surfaces of a separator (Figs. 3, 4, 9, and 12; paragraph spanning from Page 4 to Page 5); and 
a stacking part including a stack plate, e.g. support plate 53 of the moving unit 51, movable in a cell stacking direction or z direction, wherein the stacking part is configured to fold and stack the electrode-separator assembly on the stack plate or support plate 53, and wherein the stacking part is further configured to move the stack plate or support plate 53 downward to fold the electrode-separator assembly in zigzags when the grip part including clamping member 52 holds and moves the electrode-separator assembly to the stack plate or support plate 53 (Figs. 9-12; paragraph spanning from Page 5 to Page 6).
Regarding claim 2, Hong teaches a pressing part including pressing unit 56 and/or main pressing plate 57b configured to press the electrode-separator assembly toward the stack plate or support plate 53 to fix a folded state of the electrode-separator assembly, with the electrode-separator assembly folded in zigzags (second half of Page 4 to Page 5).
	Regarding claim 3, Hong teaches that the pressing part includes a pressing plate, e.g. main pressing plate 57b, configured to press an upper surface of the 53, wherein the stacking part is further configured to move the stack plate or support plate 53 upward again when the stack plate or support plate 53 moves downward to cause the electrode-separator assembly to be folded, and wherein the pressing part is further configured to move the pressing plate or main pressing plate 57b to a higher position than the stack plate or support plate 53 before the stack plate or support plate 53 moves upward, and to press the electrode-separator assembly toward the stack plate or support plate 53 when the stack plate or support plate 53 moves upward (second half of Page 4 to Page 5).
Regarding claim 4, Hong teaches that a direction in which the electrode-separator assembly moves is referred to as a first direction (x direction), and a direction perpendicular to the first direction and toward the electrode-separator assembly is referred to as a second direction (y or z direction) (Figs. 3 and 4), 
wherein the grip part including the clamping member 52 includes: 
a pair of grippers, e.g. upper plate 52c and lower plate 52d, configured to move toward or away from each other, as they clamp the electrode-separator assembly when they come together and release the electrode-separator assembly when they come apart (Figs. 9 and 12; paragraph spanning from Page 4 to Page 5); and 
a gripper moving part including moving block 54b connected to the pair of grippers to reciprocally move the pair of grippers in the first direction and an opposite direction to the first direction (±x direction along rail 54a) or in the second direction and an opposite direction to the second direction (±y direction along rail 52a), and wherein the pair of grippers or upper plate 52c and lower plate 52d are disposed in positions 
Regarding claim 5, Hong teaches that the gripper moving part including moving block 54b includes:
a first gripper moving member that includes a mounting block, e.g. a portion of the moving part 51, to which the pair of grippers or upper plate 52c and lower plate 52d are mounted so as to be movable toward or away from each other (Fig. 9), 
a first gripping block including moving block 54b in which the mounting block is mounted so as to be movable in the first direction or the opposite direction to the first direction (±x direction along rail 54a) and a first gripping actuator, e.g. motor (not shown), configured to provide a driving force to move the mounting block (Fig. 9; paragraph spanning from Page 4 to Page 5); and 
a second gripper moving member that includes a second gripping block, e.g. clamping block 52b, to which the first gripping block is mounted so as to be movable in the second direction or the opposite direction to the second direction (±y direction along rail 52a) and a second gripping actuator, e.g. cylinder 52e, configured to provide a driving force to move the second gripping block (Fig. 9; paragraph spanning from Page 2 to Page 3; paragraph spanning from Page 4 to Page 5).
Regarding claim 10, Hong teaches that the grip part including the clamping member 52 includes a first grip part, e.g. upper plate 52c, and a second grip part, e.g. 52d, disposed to face the first grip part with the electrode-separator assembly disposed between the first and second grip parts, 
wherein a position where the grip part holds the electrode-separator assembly to stack an n-layer on the stack plate is referred to as a first holding position (Figs. 12c and 12d), and a position where the grip part holds the electrode-separator assembly to stack an (n+1) layer on the stack plate is referred to as a second holding position (Fig. 12a), and wherein a second gripper of the second grip part is configured to stand ready for holding the second holding position, and a first gripper of the first grip part is configured to hold the first holding position, as the upper plate 52c and lower plate 52d reciprocate between the first and second holding positions and the claim does not expressly require the first grip part and the second grip part to act independently at the same time.
Regarding claim 12, Hong teaches that the stacking part further includes a stack plate moving part, e.g. a conventional cylinder (not shown), disposed below the stack plate or support plate 53 and configured to move the stack plate upward and downward (paragraph spanning from Page 5 to Page 6).

Allowable Subject Matter
Claims 6-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 13 and 14 are allowed.


Claim 6 is allowable over the closest prior art to Hong because the second gripper moving member that includes a second gripping block or clamping block 52b does not and cannot move the first gripping block including moving block 54b in the opposite direction to the second direction defined in parent claim 5. 
Regarding claim 7, Hong teaches that a main cylinder 57a moves the pressing plate or main pressing plate 57b upward and downward in the ± z direction (second paragraph on Page 5); however, Hong does not teach the claimed second pressing-plate moving member that includes a second pressing-plate block having the first pressing-plate block mounted thereto so as to be movable toward or away from the stacking part or the claimed second pressing-plate actuator configured to provide a driving force to move the first pressing-plate block. Claims 8 and 9 are allowable for depending on the allowable claim 7. 
Claim 11 is allowable over Hong because Hong does not disclose the claimed third grip part and a fourth grip part that, specifically, extend toward each other and are arranged on a same line.
Finally, the system of claim 13 differs from Hong at the very beginning, where a supply part configured to continuously supply a separator, a negative electrode plate, and a positive electrode plate and an electrode cutting part disposed behind the supply part and configured to cut the negative electrode plate and the positive electrode plate to a predetermined size. This setup would have required extensive modification to the entire configuration of Hong’s system. There was no other prior art found to teach the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        

/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725